Plaintiff was a passenger in a taxicab which was proceeding westerly along Sanford street in the city of Glens Palls at about eleven p. m. on March 21, 1938. This cab, which was owned by the defendant Judson and operated by the defendant Evans, came into collision with a taxicab owned by the defendant LaPoint and driven by the defendant Younger at the intersection of Sanford street and Bay street. Bay street ran north and south at right angles to Sanford street. Traffic at this intersection was controlled by four traffic lights. The proof is undisputed that the traffic light was green for north- and south-bound traffic on Bay street when the cab of the defendants LaPoint and Younger, which was proceeding in a northerly direction, entered the intersection. The witness Evans, the driver of the car in which plaintiff was riding and whose testimony is the most favorable in the record to the plaintiff, showed that he had not yet entered the intersection when the light changed from green to red against him, although he was, as he said, “ right at the edge, at the curb line.” We see no proof here upon which a finding of negligence against the defendants LaPoint and Younger could be properly based.
Judgment affirmed, with costs.
Bliss, Heffeman, Schenck and Poster, JJ., concur; Hill P. J., dissents, in a memorandum, and votes to affirm as against the appellant and to reinstate the verdict against LaPoint and Younger.